Appeal from an order of the Family Court, at a term held in New York County for Kings County, dated February 4, 1969, which transferred the proceeding from that court to the Criminal Court of the City of New York, County of Kings. Order affirmed, without costs. In our opinion the order is a final order which is appealable as of right under section 1012 of the Family Court Act (Matter of Geraldine B. [Anonymous] v. Louis B. [Anonymous], 32 A D 2d 808). We are also of the view, however, that the alleged assault committed by appellant, the father-in-law of petitioner’s daughter, on petitioner, the mother-in-law of appellant’s son, was not a family offense under article 8 of the Family Court Act. The parties did not reside together; and in our opinion they were not “members of the same family or household” within the meaning of section 812 of said statute (cf. People v. Williams, 24 N Y 2d 274). The question is one which this court may consider de novo, despite a contrary determination by another Judge of the Family Court (cf. Walker v. Gerli, 257 App. Div. 249, 251; Rothouse v. Association of Lake Mohegan Park Prop. Owners, 15 A D 2d 739). Beldock, P. J., Christ, Brennan, Hopkins and Martuseello, JJ., concur.